Case 8:19-cv-00423-WFJ-SPF Document 37-5 Filed 05/10/19 Page 1 of 2 PageID 753




                           EXHIBIT 4
      Case 8:19-cv-00423-WFJ-SPF Document 37-5 Filed 05/10/19 Page 2 of 2 PageID 754


Christopher Paris

From:                   service@paypal.com
Sent:                   Thursday, April 25, 2019 7:15 PM
To:                     Christopher Paris
Subject:                Receipt for Your Payment to Levinson Productivity Systems P.C.




                                                                                                       Apr 25, 2019 16:14:50 PDT
                                                                                 Transaction ID: 0TS983341M071302R

       Hello Oxebridge Quality Resources International LLC,


       You sent a payment of $85.00 USD to Levinson Productivity Systems P.C.
       (TheBoss@ct-yankee.com)




       It may take a few moments for this transaction to appear in your account.


       Merchant                                                  Instructions to merchant
       Levinson Productivity Systems P.C.                        You haven't entered any instructions.
       TheBoss@ct-yankee.com
       570-824-1986


       Shipping address - confirmed                              Shipping details
       Oxebridge Quality Resources International LLC             The seller hasn’t provided any shipping details yet.
       1503 South US Highway 301
       Suite 36
       Tampa, FL 33619
       United States


       Description                                                  Unit price                Qty                       Amount

           ISO 9000: Use it proactively                         $85.00 USD                    1                     $85.00 USD




                                                                1
